Order Denying Application For Writ of Certiorari
This matter, coming before this court sitting En Banc on an application for a writ of certiorari, to review the action of the Superior Court for King County in quashing an alternative writ of mandate heretofore issued and in refusing to mandamus the Superintendent of Elections of King County to place the name of Donald G. Buck, the petitioner herein, on the general election ballot for the election to be held on November 7, 1967, as candidate for Seattle City Council Position No. 4;
And It Appearing as an agreed fact that in the primary election, held on September 19, 1967, the votes cast for the *171candidates for Seattle City Council Position No. 4 were as follows:
Charles M. Carroll 39,643
Donald G. Buck 4,858
William H. Ossman 3,652
Charles E. Baiocchi 2,818
Arthur C. DeWitt 2,004
Leonard (Len) W. Johnson 1,395
Verne L. Damon 1,235
And It Appearing to the Court that the vote received by the petitioner was “the next greatest number of votes” to that of the person receiving “the greatest number of votes,” i.e., Charles M. Carroll; but that the vote received by the petitioner was not “at least ten per cent of the total votes cast for that office”;
And It Appearing to the court that there is no conflict between RCW 29.21.150, which provides in primary elections for a single nonpartisan position, that the names of the persons who received “the greatest number of votes” and the “next greatest number of votes” shall go on the ballot at the general election; and RCW 29.21.010, which adds the additional requirement in primaries in first, second, and third class cities, that “no name of any candidate shall appear on the city general election ballot unless said candidate shall receive at least ten per cent of the votes cast for that office”;
Now, Therefore, the petitioner having received less than 10 per cent of the votes cast for Seattle City Council Position No. 4 in the primary election held on September 19, 1967, he has no right to have his name placed on the general election ballot as a candidate for that position, and the application for a writ of certiorari is denied.
It Is Directed that this order be published in the advance sheets and permanent volumes of the Washington Reports as an opinion of the court.
Dated at Olympia, Washington this 11th day of October 1967.
All Concur.